Title: From John Adams to C. W. F. Dumas, 19 January 1783
From: Adams, John
To: Dumas, C. W. F.


Sir
Paris Jan. 19. 1783

I have yet to acknowledge the Receipt of your Favours of the 26. 27. 30. & 31 of Decr. and 2 of January. Your Dispatches are sent along as you desire.— I hope you are, quite recovered from your Indisposition.
I can give you no Information concerning Peace. it is given out that the point will be decided here to day or Tomorrow: others Say that the Duke de la Vauguion is to make the Peace at the Hague.
inclosed is a Copy of our Preliminaries, but I must intreat you not to permit them to be published or Copied, without further Information from me. You may communicate them in Confidence to our Friends, but it is thought best, to let the British Ministry lay them first before Parliament, and take their own Time for it.
The great Points of Independance, the Fisheries, the Missisippi and the Boundaries are Settled to our Satisfaction. But in Point of Compensation for Damages, We must put our Hands in our own Pockets.
With great Regard, I have the Honour to be &c
